Citation Nr: 0301704	
Decision Date: 01/29/03    Archive Date: 02/07/03

DOCKET NO.  96-33 037	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for post-
traumatic stress disorder for the period prior to December 
10, 1999.

2.  Entitlement to a rating in excess of 70 percent for post-
traumatic stress disorder for the period, beginning December 
10, 1999.


REPRESENTATION

Appellant represented by:	Francis M. Jackson, Attorney


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The veteran served on active duty from February 1960 to 
December 1964 and from November 1965 to August 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions entered by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, as to the rating assignable for the 
veteran's service-connected post-traumatic stress disorder 
(PTSD).

By its most recent action, the Board in May 2001 denied 
entitlement of the veteran to a rating in excess of 50 
percent for his PTSD prior to December 10, 1999, and granted 
entitlement to a 70 percent rating, but none greater, for his 
PTSD, effective from December 10, 1999.  The Board also 
remanded to the RO the issue of the initial rating to be 
assigned for the veteran's degenerative joint disease of the 
lumbosacral spine.  An appeal to the United States Court of 
Appeals for Veterans Claims (Court) as to the PTSD ratings 
followed, and the parties to the appeal thereafter moved the 
Court by means of a joint motion to remand such matters to 
the Board for further review.  Such motion was granted by the 
Court in its order, dated January 17, 2002.  

Received by the Board in April 2002 was notice from the 
veteran's attorney that the veteran had died.  It was not 
until August 2002 that the Board received a copy of the death 
certificate in which it was indicated that the veteran had 
died on January [redacted], 2002.  In light of the veteran's death on 
a date prior to issuance of its January 2002 order, the Court 
in November 2002 recalled its mandate and revoked its January 
2002 order.  In addition, the Court vacated the Board's 
decision of May 2001, insofar as it denied a rating in excess 
of 50 percent for PTSD prior to December 10, 1999, as well as 
a rating in excess of 70 percent for PTSD, beginning December 
10, 1999, and dismissed the appeal for a lack of 
jurisdiction.  As also noted by the Court, vacatur of the 
Board's decision nullified the previous RO merits 
adjudications because those determinations were subsumed in 
the decision entered by the Board.  

The case has since been returned to the Board from the Court.


FINDINGS OF FACT

1.  The Board entered a decision in May 2001 granting a 70 
percent rating for the veteran's PTSD for the period 
beginning December 10, 1999, but denying a rating in excess 
of 70 from December 10, 1999, and a rating in excess of 50 
percent for the period prior to December 10, 1999; the Court 
by its order of January 17, 2002, vacated that portion of the 
Board's May 2001 decision denying rating increases for the 
veteran's PTSD, but such order was later revoked.

2.  In April 2002, the Board was advised by the veteran's 
attorney that the veteran had died.

3.  It was not until August 2002 that the Board was in 
receipt of the veteran's death certificate indicating that 
the veteran had died on January [redacted], 2002.

4.  Pursuant to an order of the Court entered in November 
2002, that portion of the Board's decision of May 21, 2001, 
denying assignment of a rating in excess of 50 percent for 
PTSD prior to December 10, 1999, and assignment of a rating 
in excess of 70 percent for PTSD, beginning December 10, 
1999, was vacated.


CONCLUSION OF LAW

The Board is without jurisdiction to consider the merits of 
the veteran's claims for assignment of a rating in excess of 
50 percent for PTSD for the period prior to December 10, 
1999, and a rating in excess of 70 percent for PTSD for the 
period beginning December 10, 1999.  38 U.S.C.A. § 7104(a) 
(West Supp. 2002); 38 C.F.R. § 20.1302 (2002). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a matter of law, veterans' claims do not survive their 
deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. 
Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); 
Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  

In Landichio, 7 Vet. App. at 53-54, the Court held that, 
where the appellant is a veteran who dies while the Board's 
denial of the veteran's claim for disability compensation 
under chapter 11 of title 38 of the United States Code, is 
pending before the Court, then the appropriate remedy is to 
vacate the Board's decision and dismiss the appeal before the 
Court.  That action ensures that the Board decision and the 
underlying RO decision(s) will have no preclusive effect in 
the adjudication of any accrued benefits claims derived from 
the veteran's entitlements; it also nullifies the previous RO 
merits adjudications because such determinations were 
subsumed in the Board's decision.  See 38 C.F.R. § 20.1104 
(2002); Yoma v. Brown, 8 Vet. App. 298 (1995).  Accordingly, 
in such a situation, because there is no longer a viable 
underlying decision by the RO, the Board is without 
jurisdiction to take further action of the merits of the 
veteran's appeal.  See 38 U.S.C.A. § 7104(a); 38 C.F.R. 
§ 1302; Smith v. Brown, 10 Vet. App. 330, 333-34 (1997).  
Dismissal of the instant appeal is therefore required.

In reaching this determination, the Board intimates no 
opinion as to the merits of the veteran's appeal or any 
derivative claim brought by his survivor(s).



ORDER

The appeal is dismissed.



		
      LAWRENCE M. SULLIVAN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 



